Bailey, J. This was a petition filed by Philiskey E. Stanley against Michael W. By an, county clerk of Cook county, praying for a writ of mandamus commanding the defendant to execute and deliver to the relator a deed conveying to him certain lots of lands, in Cook county, heretofore purchased by the relator at a sale of lands for taxes. The defendant appeared and filed a plea to which the relator demurred. Said demurrer having been overruled and the relator having elected to abide by the same, judgment was rendered dismissing the petition at the relator’s costs, and from that judgment lie has appealed to this court. The object of the petition being to compel the conveyance of certain lands to the relator in fee, it is clear that the case involves a freehold, and this court therefore, under the present statute, has no jurisdiction of the appeal. B. S., Chap. 110, § 89. The appeal will be dismissed at the costs of the relator. Appeal dismissed.